J-E02004-21

                                   2021 PA Super 244


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    VISMANI CANALES CARMENATES                 :   No. 1045 MDA 2019

           Appeal from the Suppression Order Entered June 25, 2019
      In the Court of Common Pleas of Clinton County Criminal Division at
                        No(s): CP-18-CR-0000623-2018


BEFORE: PANELLA, P.J., BENDER, P.J.E., BOWES, J., LAZARUS, J., OLSON,
        J., DUBOW, J., KUNSELMAN, J., MURRAY, J., and McCAFFERY, J.

OPINION BY DUBOW, J.:                              FILED: DECEMBER 14, 2021

        The Commonwealth of Pennsylvania appeals from the June 25, 2019

Order granting the Motion to Suppress filed by Vismani Canales Carmenates

(“Carmenates”). The Commonwealth argues that the suppression court erred

in relying on waived arguments, making factual findings that contradicted the

testimony, and granting Carmenates’ Motion to Suppress.            After careful

review, we conclude that Carmenates did not knowingly, intelligently, or

voluntarily consent to the search of his vehicle. Thus, we affirm the Order

granting Carmenates’ Motion to Suppress.

        Following a traffic stop, the Commonwealth charged Carmenates with

Possession With Intent to Deliver a Controlled Substance and Possession of

Drug Paraphernalia.1 Carmenates filed an Omnibus Pre-Trial Motion, including

____________________________________________


1   35 P.S. §§ 780-113(a)(3) and 780-113(a)(32), respectively.
J-E02004-21



a Motion to Suppress, contending that the traffic stop was illegal and his

consent to search the vehicle was not knowing, intelligent, or voluntary and/or

was invalid because it was the product of an unconstitutional detention.

       The suppression court held a hearing on the Motion to Suppress, at

which Pennsylvania State Trooper Jeremy Hoy and Carmenates testified.2 The

court also viewed and admitted into evidence the DVD recording of Trooper

Hoy’s and Carmenates’ interaction produced by the mobile video recording

(“MVR”) unit on Trooper Hoy’s patrol vehicle, and a photograph of items

hanging from the rearview mirror of Carmenates’ vehicle. From the evidence

submitted, the suppression court found the following facts.

       On December 12, 2018, Trooper Hoy was working in the Bureau of

Criminal Investigation, Drug Law Enforcement, Central SHIELD Unit.3 He was

on stationary patrol near the Lamar exit of Interstate 80 when he observed

Carmenates’ vehicle following a tractor-trailer at what Trooper Hoy considered

an unsafe distance and at a speed slower than the flow of traffic.

       Trooper Hoy pulled over Carmenates’ car using lights and a siren.

Trooper Hoy exited his patrol vehicle. As he approached the passenger side

____________________________________________


2 The suppression court qualified Trooper Hoy to testify as an expert in the
field of criminal interdiction.

3 The SHIELD unit is a “criminal interdiction unit assigned primarily to work
the interstates and highways in Pennsylvania[]” by “conducting traffic stops,
attempting to ferret out criminal activity to help slow down the flow of illegal
activities in the Commonwealth of Pennsylvania.” N.T. Suppression, 5/3/19,
at 6-7.


                                           -2-
J-E02004-21



window of Carmenates’ vehicle4 he noticed in the back of the vehicle several

large duffel bags and a suitcase, covered by a tan sheet and a large stuffed

toy bear. He also observed numerous fast food and snack items, a fast food

drink and water in the cup holders, two air freshener spray bottles, and

“religious paraphernalia” hanging from his rearview mirror.      Trooper Hoy

testified that these items could be indicators of criminality.5 Trooper Hoy did

not smell any odor of marijuana or observe any drugs or drug paraphernalia,

cash, weapons, or contraband of any type, nor did he observe Carmenates

attempt to conceal anything or make any furtive movements.

        When Trooper Hoy attempted to speak with Carmenates, Carmenates

immediately indicated that he spoke only Spanish.      Trooper Hoy does not

speak Spanish, but told Carmenates that they “could make it work.”6         To

“make it work,” Trooper Hoy employed the Google Translate application

(“Google Translate”) on his cell phone to translate his statements from English

____________________________________________


4Trooper Hoy testified that for safety reasons he always approaches a driver
during a traffic stop from the passenger side of the vehicle. N.T. at 63.

5 Suppression Court Opinion (“Opinion”) at 4-5. The “religious paraphernalia”
consisted of two elephants and a picture of woman hanging from Carmenates’
rearview mirror. Trooper Hoy could not identify the woman or with which, if
any, religion these items were associated.         See N.T. at 69-70.    The
suppression court concluded after reviewing the photograph of Carmenates’
rearview mirror that the “religious paraphernalia” observed by Trooper Hoy
was not, in fact, religious paraphernalia and it rejected the Commonwealth’s
allegation that religious materials generally are an indication of criminal
activity. See Opinion at 5.

6   Opinion at 4.


                                           -3-
J-E02004-21



to Spanish and Carmenates’ statements from Spanish to English.7 Trooper

Hoy indicated that he did not have any problems understanding the responses

he received from Carmenates from the Google Translate application and that

Carmenates never told Trooper Hoy that he did not understand a question

Trooper Hoy asked him through Google Translate. Trooper Hoy conceded,

however, that Google Translate is “not 100 percent accurate at times.”8

        Carmenates provided Trooper Hoy with Carmenates’ drivers’ license,

insurance card, and registration card.           Trooper Hoy requested that

Carmenates exit the vehicle. Carmenates complied and Trooper Hoy searched

him for weapons.9 Trooper Hoy instructed Carmenates to stand outside the

patrol vehicle’s front passenger window in the cold while Trooper Hoy

conducted a criminal history check inside his heated patrol vehicle using the



____________________________________________


7To use Google Translate, Trooper Hoy and Carmenates handed Trooper Hoy’s
phone back and forth, each taking turns recording his voice and waiting for
the application to translate. If either man interrupted the other, or if one of
them paused before finishing his sentence, the recorder stopped recording
and started translating.
8   N.T. at 79.

9 Trooper Hoy described Carmenates’ hands as shaking when Carmenates
handed Trooper Hoy these items and while passing Trooper Hoy’s cell phone
back and forth.     The suppression court rejected the Commonwealth’s
suggestion that the court should infer from Carmenates’ shaking hands that
he was nervous because he was conducting criminal activities. Instead, the
court inferred that Carmenates—a member of the travelling public who
Trooper Hoy had placed out in the cold weather without the opportunity to
retrieve an outercoat—was cold. Opinion at 6.


                                           -4-
J-E02004-21



vehicle’s computer.10 Trooper Hoy explained that he remained in his warm

patrol vehicle because he needed to use his computer to verify Carmenates’

identity, it was cold out, and it was easier for Trooper Hoy to hear the Google

Translate translations inside the vehicle.

        Trooper Hoy stated that he intended to issue a warning to Carmenates—

but before doing so, and before returning Carmenates’ documents to him and

ending the traffic stop, Trooper Hoy asked him about his travel plans. During

this portion of the MVR recording, Carmenates is heard giving lengthy

responses in Spanish to Trooper Hoy’s questions.             However, many of

Carmenates’ responses were not translated by Google Translate at all and

Google Translate translated some lengthy responses as short, nonsensical

English statements, including the statement “you already see the see a bear

for the girl the suitcase with the coat over coat.” MVR Recording, 12/12/18,

at 7:39-8:19.

        Trooper Hoy had copies of a written “consent to search” form already

translated into Spanish in his vehicle.          Nevertheless, approximately 12

minutes into the traffic stop, Trooper Hoy chose to use Google Translate to

obtain Carmenates’ consent to “see” his luggage.11 Trooper Hoy never offered

____________________________________________


10 Carmenates, who was not wearing a jacket, told Trooper Hoy that he was
cold. In response, and because “[i]t was a little chilly,” Trooper Hoy pointed
the police car’s heat vents toward Carmenates as he stood outside to “warm
his hands, stay warm throughout the encounter.” N.T. at 32.

11   Opinion at 7.


                                           -5-
J-E02004-21



Carmenates the opportunity to review the Spanish-language consent form.

While still standing jacketless outside the police vehicle in the cold,

Carmenates replied “si” to the question of whether Trooper Hoy could “see”

Carmenates’ luggage.         Carmenates then proceeded to walk towards his

vehicle.

        Trooper Hoy then exited his vehicle and followed Carmenates to

Carmenates’ vehicle.       Carmenates opened the rear door of his vehicle and

retrieved a suitcase. Trooper Hoy, however, using gestures rather than words,

directed Carmenates to a black duffel bag located under the tan bed sheet and

large stuffed toy bear.         Carmenates retrieved the black duffel bag and

complied with Trooper Hoy’s non-verbal direction to open it.12 The black duffel

bag contained a large amount of marijuana packaged and vacuum sealed in

plastic bags.    Trooper Hoy then handcuffed Carmenates and searched the

remaining duffel bags. In the bags, Trooper Hoy discovered approximately 39

pounds of marijuana.

        The testimony and MVR recording indicated that Trooper Hoy never

informed Carmenates that Carmenates was free to leave or to refuse consent

to search his vehicle or personal effects or of his Miranda13 rights.        In

addition, Trooper Hoy still had possession of Carmenates’ license, registration,
____________________________________________


12 Trooper Hoy conceded that he did not ask Carmenates if Trooper Hoy could
look inside or examine Carmenates’ luggage or duffel bags or search
Carmenates’ vehicle or personal effects. N.T. at 84.

13   Miranda v. Arizona, 384 U.S. 436 (1966).


                                           -6-
J-E02004-21



and proof of insurance at the time Trooper Hoy requested to see Carmenates’

luggage, including the black duffel bag.

         Carmenates testified through a translator at the suppression hearing.

He stated that he spoke just a few words of English. N.T. at 97. He also

testified that he understood Trooper Hoy’s request to see Carmenates’ luggage

as meaning that Trooper Hoy simply wanted to “see” it. Id. Carmenates also

testified that Trooper Hoy pointed at the bags because Trooper Hoy “did not

have a translator there.” Id. at 97-98. He further testified that if Trooper

Hoy pointed, Carmenates “would follow his orders” because he “didn’t think

that [he] had the option to say no, so I just followed what he told me to do.”

Id. at 98. Importantly, Carmenates testified that Trooper Hoy “wasn’t talking

to me and he didn’t use” Google Translate; rather, he “kept pointing[.]” Id.

at 99.
         Following the hearing and after considering the parties’ briefs, the

suppression court granted Carmenates’ Motion to Suppress, concluding that

the Commonwealth had failed to establish that Carmenates voluntarily,

knowingly, and intelligently consented to the search of his vehicle and

luggage, finding, inter alia, that “a substantial language barrier existed

between [Carmenates] and Trooper Hoy and [Carmenates] did not fully

comprehend Trooper Hoy’s request and/or statements.” Opinion at 8, 15.

         The Commonwealth timely appealed, and, on September 1, 2020, this

Court published an Opinion reversing the suppression court’s Order granting

Carmenates’ Motion to Suppress, finding that Carmenates knowingly,

                                      -7-
J-E02004-21


intelligently, and voluntarily consented to Trooper Hoy’s request to search.

See Commonwealth v. Carmenates, No 1045 MDA 2019 (Pa. Super. filed

Sept. 1, 2020). Carmenates subsequently filed an Application for Reargument

En Banc.   On November 9, 2020, we issued a per curiam Order granting

reargument and withdrawing the panel’s September 1, 2020 decision.

Pursuant to this Order, the Commonwealth filed a substituted Brief, raising

the following six issues:

      1. Whether the suppression court committed an error of
         law/abuse of discretion in determining that [Carmenates’]
         consent to search his vehicle and its contents was not
         voluntary?

      2. Whether the suppression court committed an error of
         law/abuse of discretion in concluding that [Carmenates] was
         the subject of an unconstitutional detention?

      3. Whether the suppression court committed an error or
         law/abuse of discretion in failing to find that [Carmenates]
         waived various issues by failing to present them in his Omnibus
         Pretrial Motion?

      4. Whether the suppression court committed an error of
         law/abuse of discretion in making factual findings outside the
         record of the suppression hearing?

      5. Whether the suppression court committed an error of
         law/abuse of discretion in making factual findings contrary to
         the uncontroverted testimony of the Commonwealth’s witness
         at the suppression hearing, PSP Trooper Hoy?

      6. Whether the suppression court committed an error of
         law/abuse of discretion in failing to give due weight to the
         opinions and observations of Trooper Hoy based upon his
         knowledge, experience, and training in the field of narcotics
         investigations?

Commonwealth’s Brief at 4-5.



                                    -8-
J-E02004-21



Standard of Review

        “When reviewing the grant of a suppression motion, we must determine

whether the record supports the trial court’s factual findings and whether the

legal conclusions drawn from those facts are correct.” Commonwealth v.

McCleary, 193 A.3d 387, 390 (Pa. Super. 2018) (citation omitted). “We may

only consider evidence presented at the suppression hearing.” Id. (citation

omitted).     “[B]ecause the defendant prevailed on this issue before the

suppression court, we consider only the defendant’s evidence and so much of

the Commonwealth’s evidence as remains uncontradicted when read in the

context of the [suppression] record as a whole.” Id. (citation omitted).

        We are highly deferential to the suppression court’s factual findings and

credibility determination. Commonwealth v. Batista, 219 A.3d 1199, 1206

(Pa. Super. 2019).      “It is within the suppression court’s sole province as

factfinder to pass on the credibility of witnesses and the weight to be given to

their testimony. The suppression court is free to believe all, some or none of

the evidence presented at the suppression hearing.”         Commonwealth v.

Elmobdy, 823 A.2d 180, 183 (Pa. Super. 2003) (citations omitted). If the

record supports the suppression court’s findings, we may not substitute our

own findings. Bastista, 219 A.3d at 1206. However, we give no deference

to the suppression court’s legal conclusions and review them de novo. Id.

   I.      Whether Consent was Knowing, Intelligent, and Voluntary

        In its first and second issues, the Commonwealth asserts that the

suppression court erred in concluding that Carmenates’ consent was not

                                       -9-
J-E02004-21



knowing, intelligent, and voluntary.14 Commonwealth’s Brief at 20-23. The

Commonwealth claims that the suppression court incorrectly applied

Commonwealth v. Strickler, 757 A.2d 884 (Pa. 2000), to conclude that the

search violated Carmenates’ rights.15 The Commonwealth, emphasizing the

facts favorable only to its assertion that the search of Carmenates’ luggage

was consensual, argues that the court erred in placing significance on the fact

that Trooper Hoy did not advise Carmenates of his Miranda rights or his right
____________________________________________


14  The Commonwealth purports that it combined its argument in support of
issues one and two into one section. Our review of the Commonwealth’s Brief
indicates, however, that the Commonwealth has, in fact, only presented
argument in support of its first issue, i.e., that it did not prove that
Carmenates’ consent was knowing, intelligent, and voluntary. We, therefore,
conclude that the Commonwealth abandoned its second issue—that the
suppression court erred in finding that Carmenates was the subject of an
illegal detention. Nevertheless, we observe that Carmenates raised as a basis
to support suppression of the marijuana found in his vehicle that the traffic
stop was illegal and the consent to search was proceeded by an
unconstitutional detention. The suppression court, however, declined to
address this claim after finding that Carmenates’ consent to search was not
knowing, intelligent, or voluntary. Accordingly, even if the Commonwealth
had not abandoned this issue, it would fail as the suppression court did not
make the legal conclusion challenged by the Commonwealth.

15 The Commonwealth also asserts that the suppression court misapplied the
holding in United States v. Lopez, 817 F. Supp. 2d 918 (S.D. Miss. 2011),
which the Commonwealth characterizes as “factually distinguishable from the
present matter to the extent that its application constitutes an error of law by
the suppression court.” The Commonwealth does not, however, explain how
the facts in Lopez are distinguishable from the instant facts. Furthermore,
we note that the suppression court conceded that Lopez is not binding on
Pennsylvania courts, it did not rely exclusively on Lopez granting Carmenates’
Motion to Suppress, and, our review of Lopez, belies the Commonwealth’s
claim that its facts are so dissimilar from the instant facts as to render the
suppression court’s reference to it legal error. Accordingly, we find no merit
to this claim.


                                          - 10 -
J-E02004-21



to refuse to consent to the search.16 Id. at 21. The Commonwealth avers

that the encounter was cordial, and Trooper Hoy did not demand to see the

contents of Carmenates’ vehicle’s rear compartment, but merely asked to see

the luggage and Carmenates willingly opened the bag after Trooper Hoy

pointed at it. Id. at 20, 22-23.

         It is well-settled that a search conducted without a warrant is

unreasonable and unconstitutional unless an established exception to the

warrant requirement applies.            Strickler, 757 A.2d at 888. “One such

exception is consent[.]” Id.

         “To establish a valid consensual search, the Commonwealth must first

prove that the consent was given during a legal police interaction.”

Commonwealth v. Bell, 871 A.2d 267, 273 (Pa. Super. 2005). Next, the

Commonwealth must prove the consent was given voluntarily. Id. “To be

considered valid, the consent must be the product of an essentially free and

unrestrained choice—not the result of duress or coercion, express or implied,

or   a     will   overbourne—under        the      totality   of   the   circumstances.”

Commonwealth v. Quiles, 166 A.3d 387, 391 (Pa. Super. 2017) (citations

and internal quotation marks omitted).

         The Pennsylvania Supreme Court has also noted that because “both the

tests for voluntariness [of consent] and for seizure centrally entail an

____________________________________________


16The Commonwealth also repeats its averment that the suppression court
exaggerated other factors, such as the cold weather and language barrier.
See Commonwealth’s Brief at 12.

                                          - 11 -
J-E02004-21



examination of the objective circumstances surrounding the police/citizen

encounter to determine whether there was a show of authority that would

impact upon a reasonable citizen-subject’s perspective, there is a substantial,

necessary overlap in the analyses.” Strickler, 757 A.2d at 901-02.

      Thus, to determine whether a consent is valid when provided close in

time to a traffic stop, courts consider the following factors:

      1) the presence or absence of police excesses; 2) whether there
      was physical contact; 3) whether police directed the citizen’s
      movements; 4) police demeanor and manner of expression; 5)
      the location of the interdiction; 6) the content of the questions
      and statements; 7) the existence and character of the initial
      investigative detention, including its degree of coerciveness; 8)
      “the degree to which the transition between the traffic
      stop/investigative detention and the subsequent encounter can be
      viewed as seamless, ... thus suggesting to a citizen that his
      movements may remain subject to police restraint,”; 9) the
      “presence of an express admonition to the effect that the citizen-
      subject is free to depart is a potent, objective factor;” and 10)
      whether the citizen has been informed that he is not required to
      consent to the search.

Commonwealth v. Moyer, 954 A.2d 659, 665 (Pa. Super. 2008) (en banc)

(citations omitted).

      “[K]nowledge of the right to refuse to consent to the search is a factor

to be taken into account, [but] the Commonwealth is not required to

demonstrate such knowledge as a prerequisite to establishing voluntary

consent.” Strickler, 757 A.2d at 901. Further, “the maturity, sophistication




                                     - 12 -
J-E02004-21



and mental or emotional state of the defendant (including age, intelligence

and capacity to exercise free will), are to be taken into account.” 17 Id.

       Here, the suppression court granted Carmenates’ Motion to Suppress

because it found that Carmenates’ consent was “without any question”

involuntary, observing that a “substantial language barrier” between Trooper

Hoy and Carmenates prevented Carmenates from fully understanding Trooper

Hoy’s requests and statements.18 Opinion at 8, 11, 15.

       Following our review of the totality of the circumstances, we agree that

Carmenates’ consent was not knowing, intelligent, and voluntary. The record

reflects that Carmenates spoke only a few words of English and that Trooper

Hoy does not speak Spanish. Thus, throughout their encounter, Trooper Hoy

and Carmenates used Google Translate to facilitate their conversation.

Trooper Hoy conceded that Google Translate is “not 100 percent accurate at

times” and the record evidence of some of the inaccurate and nonsensical

translations provided by Google Translate supports this testimony.


____________________________________________


17The Commonwealth did not present any evidence at the suppression hearing
regarding Carmenates’ maturity, sophistication, or mental or emotional state
at the time Trooper Hoy obtained Carmenates’ consent to search.

18 In determining that the consent to search obtained by Trooper Hoy from
Carmenates was invalid, the trial court also considered relevant that: (1)
Trooper Hoy neglected to inform Carmenates that he could refuse to consent
to the search or of his Miranda rights; (2) the traffic stop had been an
extended stop; (3) Trooper Hoy exerted pressure on Carmenates by directing
him to stand in the cold weather while Trooper Hoy remained in his own warm
vehicle; and (4) Trooper Hoy directed Carmenates’ actions. Opinion at 11,
15.

                                          - 13 -
J-E02004-21



         Moreover, and critically, despite Trooper Hoy’s knowledge that the

translations provided by Google Translate were not always accurate, he chose

not to provide Carmenates with a copy of the Pennsylvania State Police

Spanish-language consent to search form that he kept in his patrol vehicle

and instead orally requested Carmenates’ consent. To obtain Carmenates’

consent, Trooper Hoy chose to use the less precise word “see” rather than a

more precise term such as “search, “examine,” or “look inside,” thereby

imbuing the request for consent with inherent, yet avoidable, ambiguity.

Furthermore, Trooper Hoy acknowledged the substantial language barrier

towards the end of the encounter by ceasing to communicate with Carmenates

verbally, and, instead, merely pointing and gesturing at the items that Trooper

Hoy wanted to search. Given these facts, the trial court reasonably concluded

that there was a “substantial language barrier” between Carmenates and

Trooper Hoy that precluded Carmenates from fully comprehending Trooper

Hoy’s questions and statements and from providing a valid consent to search.

         In light of the foregoing, we conclude that Carmenates did not

knowingly, intelligently, and voluntarily consent to the search of his vehicle

and belongings. Accordingly, the suppression court properly suppressed the

evidence seized pursuant to the search.

   II.     Waiver

         In its third issue, the Commonwealth asserts that, in granting

Carmenates’ Motion to Suppress, the suppression court erroneously relied on

grounds     Carmenates   had   withdrawn     from   the   court’s   consideration.

                                    - 14 -
J-E02004-21



Commonwealth’s Brief at 11. In particular, the Commonwealth claims that

Carmenates waived consideration of the reliability of the Google Translate by

withdrawing his “hearsay objection related to the admissibly [sic] of the

Google Translate application.”19 Id. at 12 (quoting Carmenates’ Memorandum

in Support of Omnibus Pretrial Motion, 6/5/19, at Section II.E.).          The

Commonwealth asserts that, notwithstanding that Carmenates withdrew his

objection, Google Translate’s reliability “improperly colored” the suppression

court’s decision. Id. The Commonwealth avers that the suppression court

should have restricted its analysis to the two issues on which Carmenates

focused his Motion: (1) whether his initial stop was legal; and (2) whether his

consent to search his vehicle was knowing, intelligent, and voluntary. Id. at

13.

       Prior to trial, a defendant may file a motion “to suppress any evidence

alleged to have been obtained in violation of the defendant’s rights.”

Pa.R.Crim.P. 581(A); see Commonwealth v. Long, 753 A.2d 272, 279 (Pa.

Super. 2000). “The motion shall state specifically and with particularity the

evidence sought to be suppressed, the grounds for suppression, and the facts

and events in support thereof.” Pa.R.Crim.P. 581(D). “[F]ailure to comply

with the specificity requirement of Rule 581(D) will result in waiver, as those

requirements have been held to be mandatory.” Commonwealth v. Dixon,

997 A.2d 368, 376 (Pa. Super. 2010).
____________________________________________


19Carmenates had initially objected to “the admissibility of anything that
Google Translate indicated was said by [him.]” Opinion at 4.

                                          - 15 -
J-E02004-21



      The requirement that a defendant raise the grounds for suppression in

his motion ensures that the Commonwealth is on notice of what evidence it

must produce at the suppression hearing to satisfy its burden of proving that

the police obtained the evidence legally. Commonwealth v. Carper, 172

A.3d 613, 619 (Pa. Super. 2017).

      Our review indicates that, contrary to the Commonwealth’s claims,

Carmenates’ motion specifically and sufficiently put the Commonwealth on

notice that Carmenates intended to argue that the traffic stop was illegal and

that his consent to the search was not knowing, intelligent, and voluntary, at

least in part as a result of Google Translate’s inaccuracy. In addition, the

Notes of Testimony from Carmenates’ suppression hearing confirm that the

Commonwealth understood Carmenates’ issues as it knew to present evidence

to the contrary.

      Moreover, although Carmenates’ stated in his Memorandum in Support

of Ominibus Pre-Trial Motion that he withdrew his objection to the admissibility

of the Google Translate application on hearsay grounds, he also reiterated that

the court should consider Google Translate’s lack of reliability in the context

of the coercive nature of the interaction between Trooper Hoy and Carmenates

and when determining whether the Commonwealth had proven that

Carmenates’ consent to search was legally obtained. We, thus, disagree with

the Commonwealth that Carmenates waived all consideration, for any reason,

of Google Translate’s reliability by the suppression court.




                                     - 16 -
J-E02004-21



      Furthermore, the Commonwealth’s assertion that the suppression court

improperly considered testimony concerning the reliability of Google Translate

after Carmenates withdrew his objection to its admissibility on hearsay

grounds conflates the concept of admissibility of evidence with weight of the

evidence. Here, after the Commonwealth elicited testimony from Trooper Hoy

that he had no problem understanding Carmenates’ responses to his questions

as translated by Google Translate and that Carmenates never indicated that

he did not understand a question translated by Google Translate, Trooper Hoy

conceded on cross-examination, without objection, that Google Translate “is

not 100 percent accurate at times.” Id. at 36-37, 79. The court weighed this

testimony along with the other evidence of the translations and found that

“the translation offered by Google Translate was not clear or precise, and

[was] sometimes inaccurate.” Opinion at 4 ¶ 14. The record supports this

conclusion. Thus, there is no merit to the Commonwealth’s claim that the

court erred in considering the reliability of Google Translate because Appellant

had withdrawn his objection to the admissibility of the evidence.

   III. Suppression Court’s         Findings     of   Fact   and    Credibility
        Determinations

      In its fourth and fifth issues, the Commonwealth asserts that the

suppression court erred in making findings of fact that contradicted Trooper

Hoy’s testimony.      Commonwealth’s Brief at 14-17.          Specifically, the

Commonwealth complains that the court erred in “mak[ing] extensive

reference to[,]” and “sensationalizing the severity of[,] the temperature” on


                                     - 17 -
J-E02004-21



December 12, 2018, to “fit its narrative.” Id. at 14-15. The Commonwealth

also avers the court erred in concluding that there was a substantial language

barrier between Trooper Hoy and Carmenates when Trooper Hoy’s testimony

indicated that neither man had trouble understanding the other and

Carmenates offered only limited testimony about their ability to communicate.

Id. at 15-17.

      We defer to the suppression court’s findings of fact because, as the

finder of fact, it is the suppression court’s prerogative to pass on the credibility

of   the   witnesses   and   the   weight   to   be   given   to   their   testimony.

Commonwealth v. Whitlock, 69 A.3d 635, 637 (Pa. Super. 2013). We may

not substitute our own findings where the records supports those made by the

suppression court. Batista, 219 A.3d at 1206.

      Following our review, we conclude that the record supports the

suppression court’s findings of fact. With respect to the suppression court’s

findings pertaining to the weather, our review of the record confirms that this

traffic stop took place in northern Pennsylvania in December, Trooper Hoy was

using the heat in his patrol vehicle to stay warm, and he directed the vehicle’s

vents to the outside to provide some heat for Carmenates. That the vehicle’s

heater was on at all confirms that it was a cold day.          Further, the record

supports the court’s finding that a language barrier existed. It is undisputed

that Carmenates did not speak English and Trooper Hoy did not speak

Spanish. The two men communicated through Google Translate, which even

Trooper Hoy conceded was not 100 percent accurate.                 In addition, it is

                                      - 18 -
J-E02004-21



undisputed that at the end of the encounter, Trooper Hoy used hand motions,

rather than words, to direct Carmenates’ actions.

      In its final issue, the Commonwealth complains that the court failed to

give any weight to Trooper Hoy’s uncontroverted opinions and observations

that Carmenates’ apparently legal actions were, in fact, indicia of criminal

behavior and that it was upon those factors that Trooper Hoy based his

reasonable suspicion that Carmenates was involved in criminal activity.

Commonwealth’s Brief at 17-19. The Commonwealth specifically notes that

the court rejected Trooper Hoy’s opinion that religious materials are an

indication of criminal activity. Id. at 18. The Commonwealth observes that

Carmenates did not offer an expert to refute Trooper Hoy’s expert opinion.

Id. at 19.

      As noted above, “[i]t is within the suppression court’s sole province as

factfinder to pass on the credibility of witnesses and the weight to be given to

their testimony. The suppression court is free to believe all, some or none of

the evidence presented at the suppression hearing.” Elmobdy, 823 A.2d at

183 (citations omitted).   We cannot and will not reweigh the evidence or

substitute our credibility determinations for those of the suppression court.

      We disagree that the suppression court was required to find that

reasonable suspicion existed merely because Trooper Hoy testified that he

believed it did.   Commonwealth v. Holmes, 14 A.3d 89, 96 (Pa. 2011)

(determination of whether officer had reasonable suspicion is an objective

determination and “[i]t is the duty of the suppression court to independently

                                     - 19 -
J-E02004-21



evaluate whether, under the particular facts of a case, an objectively

reasonable officer would have reasonably suspected criminal activity was

afoot”); Commonwealth v. Walton, 63 A.3d 253, 256 (Pa. Super. 2013)

(noting the suppression court determined the credibility of witnesses and the

weight to be given to their testimony and finding officer lacked reasonable

suspicion to conduct investigatory stop). Further, the suppression court did

not determine whether reasonable suspicion existed. Rather, it suppressed

the evidence because it concluded Carmenates did not knowingly, voluntarily,

and intelligently consent to the search. This claim, therefore, fails.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2021




                                     - 20 -